Paul Ward, Associate Justice, Dissenting. In my opinion the Writ asked for by petitioner should be granted. I cannot agree with the majority opinion for the reasons hereinafter stated. ; The majority opinion is based on the holding in the Twin City Lines, Inc., ease. In the cited case the court -itself said: “We do not regard the testimony ,as to deceased’s residence as being wholly undisputed ...” In order to bring the issue in the present case under consideration within the provisions of the Twin City case, the majority must, of course, find that the testimony and facts in the case are disputed, i.e. not undisputed. This is exactly what the majority has done in these words: “We do not think the evidence as to Miss Faupel’s residence was wholly undisputed.” I disagree with this finding by the majority, for two reasons: (a) First, the majority points out no disagreement and no conflict in the testimony, and (b) In the second place, the respondent specifically refutes the majority’s finding. From the respondent’s brief, at page 13, I quote: “We agree with the petitioner that the facts involved herein are not in dispute. ...” Since, therefore, no disputed question of fact was presented to the trial court or is presented to this court, it follows that only a question of law was presented below and.is, now-:presented to this court. That question is: Do the undisputed facts in this case show Naomi Faupel to have been a resident of Prairie County or a resident of Kansas City? Briefly tlie undisputed facts are these: For two arid orie-half years' (previous to the accident) Naomi Faupel had worked, lived and resided in Kansas City,'Missouri, except'for a visit, about once every two months, to her parents in Prairie County. In the outset it is important not to confuse residence with domicile: Our courts have uniformly made a clear distinction: between the two. This distinction, concisely stated, is: that residence means a place where one lives or resides and domicile refers to one’s permanent abode or legal residence or domicile. See Norton v. Purkins, 203 Ark. 586, 157 S. W. 2d 765; Smith v. Union County, 178 Ark. 540, 11 S. W. 2d 455, and Shelton v. Shelton, 180 Ark. 959, 23 S. W. 2d 629. The undisputed facts in this case show too clearly to admit- of argument or refutation that Naomi Faupel resided in Kansas City at the time of the accident and had been residing there for two and one-half years. Because Naomi Faupel had a drivers license and a poll tax, and. maintained a telephone in her name in Prairie County, is some indication, of course, that she meant to maintain Prairie County as her legal residence or permanent abode [although she herself said she had no present intention of returning to Prairie County], yet the incidents above mentioned are in no way incompatible with her maintaining her residence in Kansas City. Everyone is familiar with fine examples of the difference between maintaining a residence and a domicile. It can hardly be denied that all of the Senators and Congressmen together with all of their assistants from this State reside in Washington D. C. while the Congress is in session, but all of the parties mentioned would be the first to deny that their domiciles and legal residences are in Washington. Ark. Stats. § 27-610 provides that when a person is injured, such as Naomi Faupel was in this case, that person has a right to bring an action in the.county where he “resided at the time of the injury.” . Heretofore the word residence has had a well defined meaning. Black’s Dictionary, 4th Edition defines residence as “a factual place of abode. Living in a particular locality.” The new Webster’s International Dictionary, Second Edition defines residence in this way: “Act or fact of abiding or dwelling in a place for some time; act of making one’s home in a place.’.’ It appears to me that the majority opinion has thrown into utter confusion the common ordinary meaning of the word residence and, consequently the meaning .of the statute above quoted.